SUMMARY ORDER
Plaintiff-Appellant Carmen Segarra filed a whistleblower claim against her former employer, the Federal Reserve Bank of New York, and three of its employees. The district court dismissed Plaintiffs suit by memorandum-opinion dated April 23, 2014, and order dated April 24, 2014. Plaintiff now appeals.
Segarra argues principally on appeal that the First Amended Complaint should not have been dismissed because it sufficiently pleaded that Segarra was fired for reporting various unlawful acts.1 We agree with the district court that Segarra failed to state a claim upon which relief can be granted. Further, her proposed Second Amended Complaint does not cure the deficiencies in the First Amended Complaint. We have considered Segarra’s remaining arguments and conclude that they are without merit.
For the reasons stated above and in the accompanying per curiam opinion,2 the judgment of the district court is AFFIRMED.

. We find that the arguments Segarra raises for the first time in her reply brief are made-quately presented on appeal. Norton v. Sam's Club, 145 F.3d 114, 117 (2d Cir.1998).


. As to the accompanying per curiam, Judge Kearse concurs in result only,